DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.  The applicant submits the prior art does not disclose the following limitations of the claimed invention:
the original content includes meta information; and control transfer of the first content, before transfer of the second content, wherein the first content is transferred before the second content based on the original content that includes the meta information, as stated in claims 1, 16 and 17. The Examiner respectfully disagrees.
Re Claims 1, 16, and 17)  The Yoshizawa reference discloses an imaging device with a processing configured to perform processing with original content that includes meta information (see para 43-50);  control transfer of the first content, before transfer of the second content (see para 54, 59, 91-93, and 139-140: a combined miniaturized image is transferred first to determine which original image and thumbnails to transfer), wherein the first content is transferred before the second content based on the original content that includes the meta information (see figure 11 and 12: the metadata of the original content is used to create and is played on the miniaturized image). Therefore, all the limitations of the claimed invention are disclosed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 9-17 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Yoshizawa, US 2011/0221912.
In regard to claim 1, Yoshizawa, US 2011/0221912, discloses an information processing device comprising:
a central processing unit (see figure 1, element 27 and para 37-43) configured to:
 control generation of first content (combined miniaturized image) and second content (thumbnail) based on original content (see para 42-43 and 46-54),
wherein the first content has a data size smaller than a data size of the original content (see para 37: generated image) (see para 54),
 the second content has a data size smaller than the data size of the first content (see para 46), and 
the original content includes meta information (see para 43-50); and
control transfer of the first content, the second content (see para 54, 59, 91-93, and 139-140: a combined miniaturized image is transferred first to determine which 
In regard to claim 3, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 1, wherein the CPU is further configured to control transfer of the original content after the first content and the second content (see para 91-93).
In regard to claim 5, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 1, wherein after the transfer of each of the first content and the second content, the CPU is further configured to control transfer of the original content, that includes the meta information, before transfer of specific original content different from the original content that includes the meta information (see para 91-93).
In regard to claim 9, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 1, wherein the CPU is further configured to control transfer of the original content from a first device, that one of creates or obtains the original content, to at least one second device (see para 91-93).
In regard to claim 10, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 9, wherein the CPU is further configured to control transfer of the original content and the first content based on a transfer bandwidth between the first device and the at least one second device, and the transfer bandwidth is 
In regard to claim 11, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 9, wherein the CPU is further configured to control the transfer of the first content based on in a transfer bandwidth between the first device and the at least one second device, and the transfer bandwidth is one of equal to or smaller than a specific value (see para 54).
In regard to claim 12, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 1, wherein the original content is an image captured by an imaging device (see para 37).
In regard to claim 13, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 1, wherein the CPU is further configured to control reduction of a resolution of the original content to generate of the first content and the second content (see para 121 and 134).
In regard to claim 14, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 1, wherein the CPU is further configured to control reduction of an image size of the original content to generate of the first content and the second content (see para 134 and 140).
In regard to claim 15, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 9, wherein the first device is an imaging device that obtains an original image as the original content by an image-capturing operation, and the at least one second device is a terminal device (PC) connectable to Internet (see para 91-93).

In regard to claim 17, since Yoshizawa, US 2011/0221912, discloses the information processing device and its operation as described above in regard to claim 1, the program of claim 17 is also disclosed (see claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa, US 2011/0221912, in view of Tsurumi, US 8,368,815.
In regard to claim 6, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 1, wherein the original content is an image (see para 37).  The Yoshizawa reference does not specifically disclose wherein the meta information is face detection information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Yoshizawa, US 2011/0221912, in view of Tsurumi, US 8,368,815, to have wherein the meta information is face detection information, in order to quickly identify if faces are in an image.
In regard to claim 7, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 1, wherein the original content is an image (see para 37).  The Yoshizawa reference does not specifically disclose wherein the meta information is subject detection information.
Tsurumi, US 8,368,815, discloses an image processing apparatus with a face detection unit 130 that outputs face detection information that is save as image metadata (see column 10, lines 5-37 and column 56, lines 15-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Yoshizawa, US 2011/0221912, in view of Tsurumi, US 8,368,815, to have wherein the meta information is subject detection information, in order to quickly identify if faces are in an image.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa, US 2011/0221912, in view of Myllyla et al., US 7,725,431.
In regard to claim 8, Yoshizawa, US 2011/0221912, discloses the information processing device according to claim 4, wherein the meta information is tag information 
Myllyla et al., US 7,725,431, discloses an imaging system with electronic devices that allow users to add tags added manually by a user (see column 1, lines 14-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Yoshizawa, US 2011/0221912, in view of Myllyla et al., US 7,725,431, to have wherein the meta information is subject detection information, in order provide more functionality to the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs